DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings as filed are blurry and generally unclear, making them difficult to decipher.  Further, claimed element J-channel cap member is not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 objected to because of the following informalities:  All claims must end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-12, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trostle, U.S. Patent 4,424,655.
Regarding claim 1, Trostle discloses a siding panel system comprising: a panel implement (12/14), said panel implement is configured to cover a wall of a building (16); a male end section (at 29), said male end section comprises: a tongue portion; a lower groove portion with a raised edge segment; and a space between said tongue portion and raised edge segment (see Fig. 2 reproduced below); a female end section (at 20), said female end section comprises: a groove part (channel within; see Fig. 2), in which said groove part having a U-shaped configuration being operable for interlocking with said tongue portion (Fig. 2, generally); said panel implement comprises a plurality of panels (12, 14), said plurality of panels comprises; a first panel; and a second panel; in which each of said plurality of panels comprise said male end section and female end section (see Figures); wherein said female end section of said second panel is configured to lock into said male end section of said first panel (see Figures); and a locking clip (30), wherein said locking clip being configured to be operable for engaging said male end section against the wall (Fig. 2, generally).  
Regarding claims 5 and 16, Trostle discloses a siding panel system in which said raised edge comprises a half-round shape raised edge (see curved portion at the raised edge as reproduced below). 
Regarding claims 6 and 17, Trostle discloses a siding panel system in which said locking clip comprises a half-round shape holdfast edge corresponding to said half-round shape of said raised edge (see Fig. 2, the rounded clip portion allows for the rounded portion of the raised edge).  
Regarding claims 7 and 18, Trostle discloses a siding panel system in which said holdfast edge clamps on said raised edge or bump to hold said lower groove in place (at 22).  
Regarding claim 8, Trostle discloses a siding panel system in which said panel implement is further configured to protect at least one of an interior wall and exterior wall of the building (see Fig. 2, generally).  
Regarding claim 9, Trostle discloses a siding panel system comprising: means for protecting a wall of a building (siding panels), in which said wall protecting means comprises a plurality of wall protecting means (12, 14); in which each of said plurality of wall protecting means comprises a first engagement means (at 29), and a second engagement means (at 20); in which said plurality of wall protecting means comprises: a first wall protecting means (12); and a second wall protecting means (14); in which said first engagement means of said first wall protecting means is configured to engage said second engagement means of said second wall protecting means (see Fig. 2, generally); means for clamping said first wall protecting means to the wall to hold said first wall protecting means in place (via 30); and means for adjusting a space between said first wall protecting means and said second wall protecting means (via 42).  
Regarding claim 10, Trostle discloses a siding panel system comprising: a panel implement (12, 14), said panel implement is configured to protect a wall of a building (see Fig. 2); in which said panel implement comprises a plurality of panels, said plurality of panels comprises; a first panel (12); and a second panel (14); in which each of said plurality of panels comprise a male end section (at 29) and a female end section (at 20); wherein said male end section of said first panel is configured to lock into said female end section of said second panel (see Fig. 2); and a locking clip (30), wherein said locking clip being configured to be operable for engaging said male end section against the wall (Fig. 2, generally).  
Regarding claim 11, Trostle discloses a siding panel system in which said male end section comprises: a tongue portion; and a lower groove portion, wherein said lower groove portion comprises a raised edge segment (see Fig. 2 reproduced below).
Regarding claim 12, Trostle discloses a siding panel system in which said female end section comprises a groove part (see below), said groove part having a U-shaped configuration that is operable for interlocking with said tongue portion (Fig. 2, generally).  

    PNG
    media_image1.png
    875
    993
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trostle, U.S. Patent 4,424,655 in view of Godes, U.S. Patent 3,473,274.
Regarding claims 2 and 13, Trostle discloses a siding panel system but does not specifically disclose it is further comprising a starter strip configured to fill said groove part of said female end section of said first panel, wherein said starter strip is further configured to flush said first panel with a ground and make full contact with the wall.  Godes teaches a starter strip (10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a starter strip below the lowest siding panel to effectively hold the bottom end to the wall, as it is known in the art.
Regarding claims 3 and 14, Trostle discloses a siding panel system but does not specifically disclose in which said panel implement further comprises an end panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that more than one siding panel may be used in the horizontal direction, as siding panels do not typically span an entire exterior wall of a structure, thereby resulting in an end panel where the siding ends.
Regarding claim 19, Trostle discloses a siding system wherein said panel implement being further configured to protect at least one of an interior wall and exterior wall of the building (see Fig. 2, generally).  
Claims 4, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trostle, U.S. Patent 4,424,655 in view of Godes, U.S. Patent 3,473,274 and Aboukhalil, U.S. Patent Application Publication 2012/0304573.
Regarding claims 4 and 15, the prior art discloses a siding panel system but does not specifically disclose it is further comprising a snap in edge cover strip configured to cap an edge of said end panel.  Aboukhalil teaches a snap in siding edge cover strip (90).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a trim piece at building corners for a cleaner looking finished product, and as trim of this nature is known in the art.
Regarding claim 20, the prior art discloses a siding panel system but does not specifically disclose it is further comprising at least one of, a J channel capping the edge of said end panel.  Aboukhalil teaches a finishing member capping an edge (78).  It would have been obvious to use a piece of trim along exposed panel edges for a finished look.  It would also have been obvious to use a J-shaped channel finishing member, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633